Citation Nr: 1235397	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  11-01 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss prior to March 26, 2012.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The December 2009 rating decision granted service connection for bilateral hearing loss and assigned a 30 percent rating, effective July 22, 2009.  In the course of the Veteran's appeal, this rating was increased to 100 percent, effective March 26, 2012, as reflected in a May 2012 rating decision.  The grant of the 100 percent rating constitutes a full grant of the benefit sought from March 26, 2012.  Thus, that period is no longer on appeal, and the issue has been recharacterized to reflect that the Veteran is still seeking a rating in excess of 30 percent for bilateral hearing loss prior to March 26, 2012.

The Veteran's power of attorney has changed twice since he filed his claim.  In July 2009, he completed a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," appointing the North Carolina Division of Veterans Affairs as his representative.  In April 2010, he submitted a VA Form 21-22a, "Appointment of Individual as Claimant's Representative," appointing Sema E. Lederman, Attorney at Law, as his representative, thus revoking the power of attorney of the North Carolina Division of Veterans Affairs.  Most recently, in October 2010, he submitted another VA Form 21-22a, appointing Elizabeth F. Lunn, Attorney at Law, as his representative, thus revoking the power of attorney of Sema E. Lederman. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to November 21, 2011, the Veteran's hearing loss was no worse than Level VI hearing loss in the right ear and Level VII hearing loss in the left ear.

2.  A private audiological examination dated November 21, 2011 revealed findings consistent with those on authorized VA examination in March 2012; the March 2012 VA examination showed hearing loss at Level XI in both ears.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for bilateral hearing loss prior to November 21, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).

2.  The criteria for a disability rating of 100 percent for bilateral hearing loss have as likely as not been met from November 21, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in an August 2009 letter.  This letter notified the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. This letter also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  This letter was sent to the Veteran prior to the December 2009 rating decision.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include a November 2009 VA examination report and a November 2011 private audiology report.

As discussed above, VA has considered and complied with the provisions of the VCAA.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the Veteran was initially granted service connection for bilateral hearing loss, and a 30 percent rating was assigned effective July 22, 2009.  In the course of this appeal, a 100 percent rating was granted effective March 26, 2012.  The Veteran has thus been granted the maximum available rating from March 26, 2012, and the only issue remaining on appeal is a claim for a rating in excess of 30 percent from July 22, 2009, through March 25, 2012.  

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2011).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  When the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b) (2011).  

A.  Prior to November 21, 2011

The Veteran was accorded an authorized VA audiological examination in November 2009.  Puretone thresholds on this examination, in decibels, were as follows:

HERTZ	1000 	2000 	3000 	4000 	Avg. 
RIGHT 	55	65	80	85	71.25
LEFT 		55	60	75	80	67.5

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 60 percent in the left ear.

The examiner also described the functional impairment resulting from the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The examiner noted that the Veteran's hearing difficulty had significant effects on his occupation as a brick mason, but that there were no effects on his usual daily activities.  

Applying the results from the November 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level VII hearing loss in the left ear.  The findings on this examination also warrant consideration under 38 C.F.R. § 4.86(a) for each ear.  Applying the results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level V hearing loss in the left ear.  These findings reflect that the Veteran would receive a higher rating under the regular rating criteria of 38 C.F.R. § 4.85.  Where hearing loss is at Level VI in one ear and Level VII in the other, a 30 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  Thus, prior to November 21, 2011, the competent evidence of record reflects that a rating in excess of 30 percent is not warranted.  

The Board notes that the Veteran alleges that the results of the 2009 VA examination were not accurate because he guessed at the answers.  In essence, the Veteran's assertion suggests that he was so good at guessing that he managed to provide responses consistent with a markedly better hearing ability than was shown on subsequent testing.  The Board simply does not find such argument persuasive.  The 2009 VA examination was conducted in accordance with 38 C.F.R. § 4.85, and the audiologist conducting the examination did not indicate that any discrepancies between pure tone thresholds and speech scores existed, or otherwise indicate that the examination results were unreliable.  As this examiner is trained in conducting such tests and in interpreting the results, the Board finds the examination results to be of greater probative value than the Veteran's lay assertions that they are not reliable.  

The Board has also considered the Veteran's lay contentions regarding the severity of his hearing loss and its effects on his functioning, and sympathizes with his complaints.  However, as noted above, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for bilateral hearing loss prior to November 21, 2011.

The Board has also considered whether the Veteran's bilateral hearing loss disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  Thus, although he has reported that his hearing loss impacted his occupation as a brick mason, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  From November 21, 2011

The Board further finds, however, that a reasonable doubt exists as to the severity of his service-connected bilateral hearing loss on and after November 21, 2011.  This doubt is created by a private audiology report from that date.  


Puretone thresholds, in decibels, on private examination in November 2011, while not interpreted by the examiner, appear to be as follows:

HERTZ	1000 	2000 	3000 	4000 	Avg. 
RIGHT 	75	90	95	95	88.75
LEFT 		85	95	95	100	93.75

"Speech Testing" appears to have resulted in scores of 28 percent in the right ear and 20 percent in the left ear.  This testing was noted to have been conducted using live voice testing using words found on the W-22 (rather than Maryland CNC) word list.

The Board is cognizant of the deficiencies of this examination.  First, the Board recognizes that the November 2011 audiogram test results show only graphical representations, and the numerical results have not been interpreted by an audiologist.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  It further acknowledges that the private audiogram was not conducted in accordance with 38 C.F.R. § 4.85, as the Maryland CNC speech discrimination test was not utilized. 

The Board notes, however, that the November 2011 puretone audiogram findings are remarkably similar to those found during the March 2012 VA audiology examination.  Puretone thresholds on the 2012 VA examination, in decibels, were as follows:

HERTZ	1000 	2000 	3000 	4000 	Avg. 
RIGHT 	80	80	95	100	89  (rounded from 88.75)		
LEFT 		75	85	100	105	91  (rounded from 91.25)

The test results from November 2011 (88.75 decibels in the right ear and 93.75 decibels in the left ear) suggest a demonstrable decline in the Veteran's hearing thresholds from November 2009, when testing had revealed average hearing thresholds of 71.25 decibels in the right ear and 67.5 decibels in the left ear, to a level that is consistent with the hearing thresholds that were found in March 2012.

The November 2011 speech discrimination findings (28 percent in the right ear and 20 percent in the left ear) are also similar to those from March 2012.  Speech audiometry testing conducted in March 2012 revealed speech discrimination ability of 32 percent in the right ear and 20 percent in the left ear.  The November 2011 findings thus appear to suggest a marked decline from the speech discrimination testing scores (68 percent in the right ear and 60 percent in the left ear) that were noted in November 2009.

Given that the hearing threshold and speech discrimination scores found in November 2011 appear to be consistent with those found in March 2012, and appear to be significantly worse than those found in November 2009, the Board finds that there is competent evidence to suggest that the Veteran's hearing disability in November 2011 more closely approximated the level of hearing impairment that was found in March 2012.  

Thus, resolving reasonable doubt in favor of the Veteran, the Board will apply the competent audiological findings of the March 2012 VA examination report back to November 21, 2011.  These findings result in a hearing impairment of Level XI in both ears under 38 C.F.R. § 4.85, Table VI, which produces a 100 percent disability rating under 38 C.F.R. § 4.85, Table VII.  

With reasonable doubt resolved in the Veteran's favor, a 100 percent rating for bilateral hearing loss is warranted, effective November 21, 2011.



ORDER

Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss prior to November 21, 2011, is denied.

A 100 percent rating for bilateral hearing loss is granted from November 21, 2011, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


